Mates, J.,
delivered tbe opinion of tbe court.
Tbe accused is tbe stepmother of several children of deceased, and is charged with, tbe assassination of their father and ber husband. Several of these stepchildren were introduced as witnesses by tbe state, and their testimony is of a most damaging character. Tbe theory of tbe defense is that deceased was not killed, but suicided, and it is shown that these same witnesses so stated when first interviewed; but on tbe trial of tbe case, while admitting that they bad first said that their father killed bim-*590■self, they claim that they so stated because their stepmother had told them so to. do. It is shown that since tthe killing these children have had frequent converse with the relatives of the deceased, and the theory of the defense is that these relatives have caused this change in the testimony of these children. It appears that deceased had a life insurance policy in favor of accused, his wife, and the defense attempted to ask these witnesses about this insurance policy, and to show as a motive for this change in their statement as to how the killing occurred that the relatives of deceased had told these children that they would be the beneficiaries under the policy in case they were successful in convicting their stepmother of the crime charged. This testimony was objected to by the state and excluded.
The exclusion of this testimony was in the highest decree prejudicial to the rights of accused. These same witnesses had stated facts contradictory to the testimony they were then .giving, which facts exculpated, and proved the innocence of the accused, if true. They had stated that their father killed himself when first interrogated about it, and they had sworn to this at the coroner’s investigation. When asked on the stand if they did not say that their father killed himself, they admit saying it, but now say that they said it because accused told them to say that. At all events, they have changed their testimony from their former statements, and the accused ■should have been allowed to show any facts that might tend to prove why they had changed. She attempted to do so by •showing that they were made aware of the fact that if she was convicted it meant a pecuniary benefit to them; it meant that the fruits of the policy of insurance would go to them, instead of their stepmother, for whom they seem not to have much affection. This testimony tended to show why there had been so remarkable a change in their statements about this killing, and should have been admitted.

Reversed and remanded.